Citation Nr: 0701679	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-23 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1973 through June 
1976.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the veteran initially had claims for 
entitlement to service connection for a left ankle injury and 
for a left knee injury associated with his appeal.  However, 
by a rating decision dated April 2004, the RO granted the 
veteran service connection for a left knee injury.  Therefore 
this issue is no longer before the Board.  Additionally, on 
his VA Form 9, dated June 2004, the veteran indicated that he 
only wished to appeal the issue of entitlement to service 
connection for bilateral hearing loss.  Therefore an appeal 
for service connection for a left ankle injury was not 
perfected and the issue is not in appellate status before the 
Board.  


FINDINGS OF FACT

The veteran does not currently have bilateral hearing loss 
that arose during or that is otherwise related to active 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in November 2002, (prior to the January 2003 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records and VA records have been obtained.  Additionally, the 
veteran submitted statements regarding his condition.  The 
veteran has not identified any further evidence with respect 
to his claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2006).

History and Analysis

The veteran contends that he has bilateral hearing loss 
beginning in 1976.  He asserts that his hearing loss was a 
gradual loss due to the constant exposure to high frequency 
noises while assigned to the 323rd US Army Band, and the 282 
Army Band.

Service medical records are silent to any complaints of, or 
treatment for, hearing loss or ear problems.  The veteran's 
report of medical history and his examination upon entry into 
service, both dated December 1972, did not note any 
abnormalities of the ear.  Additionally, audiological 
examination upon enlistment revealed thresholds of 10, 5, 5, 
and 5, at frequencies of 500, 1000, 2000, and 4000 Hertz, 
respectively, in the right ear.  Examination of the left ear 
revealed thresholds of 10, 10, 5, and 5 at frequencies of 
500, 1000, 2000, and 4000 Hertz, respectively.  An 
audiological examination, dated August 1976, revealed 
thresholds of 20, 20, 10, 10, and 20 at frequencies of 500, 
1000, 2000, 3000, and 4000, respectively, in the right ear.  
Examination of the left ear revealed thresholds of 20, 20, 
10, 10, and 20 at frequencies of 500, 1000, 2000, 3000, and 
4000, respectively.

A periodic audiological examination performed while the 
veteran was in the reserves, dated February 1981, revealed 
thresholds of 5, 0, 5, 0, 0, and 0 at frequencies of 500, 
1000, 2000, 3000, 4000, and 6000, respectively, of the right 
ear.  Examination of the left ear revealed thresholds of 5, 
0, 0, 0, 0, 5 at frequencies of 500, 1000, 2000, 3000, 4000, 
and 6000, respectively.

The veteran submitted VA medical records dated October 2002 
through November 2002 and December 2002 through October 2003.  
While these records contain numerous diagnoses and treatment 
for conditions including hypertension, hypercholesterolemia, 
lower extremity joint pain, hip pain, lower back pain, and 
obesity, the records are silent as to any complaints of, 
treatment for, or diagnoses of hearing loss.  A record dated 
October 2002 noted normal tympanic membranes and ear canals.  
Additionally, records dated December 2002, April 2003, and 
September 2003 all indicate that there was no gross hearing 
loss.

On his VA Form 9, the veteran asserted that he should be 
afforded a VA audiological examination based on 38 C.F.R. 
§ 3.159.  However, the VA has no obligation to provide a 
medical opinion pursuant to section 5103A(d) absent competent 
evidence that the claimant's disability or symptoms are 
associated with service.  See Wells v. Principi, 326 F. 3d 
1381, 1384 (Fed. Cir. 2003); see also, Charles v. Principi, 
16 Vet. App. 370 (2002) (where there is competent evidence of 
a current disability and evidence indicating  an association 
between the disability and active service, there must be 
competent evidence addressing whether a nexus exists).  As 
there is no competent evidence showing a current hearing 
disability, nor is there competent evidence showing hearing 
loss during service, a VA audiological examination is not 
warranted.

As stated above, there is no competent medical evidence 
showing the veteran has a current disability of hearing loss 
which meets the criteria required by 38 C.F.R. § 3.385.  Even 
assuming that the veteran meets such criteria, which the 
evidence of record does not currently show, the Board finds 
that the medical evidence does not support the conclusion 
that the claimed hearing loss is related to the veteran's 
active service.  Specifically, the Board fins that none of 
the veteran's audiological examinations showed thresholds of 
40 decibels or greater at 500, 1000, 2000, 3000, or 4000 
Hertz, bilaterally; nor did any of the examinations show 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; nor did the examinations show when the speech 
recognition scores using the Maryland CNC Test of less than 
94 percent.  See 38 C.F.R. § 3.385 (2006).  Additionally, the 
veteran's VA records are devoid of any complaints or 
diagnoses of hearing loss.  In sum, the evidence does not 
show that the veteran currently has a hearing disability, 
including a hearing disability related to active service.  In 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Finally, the veteran asserts that he should be granted 
presumptive service connection because he was diagnosed with 
hearing loss during service.  However, as discussed above, 
there is no evidence showing a diagnosis of hearing loss 
during service, nor within one year from the date of 
termination of service.  Therefore, the veteran is not 
entitled to presumptive service connection for bilateral 
hearing loss.  See 38 C.F.R. §§ 3.307, 3.309 (2006).  

Accordingly, service connection for bilateral hearing loss is 
not warranted, as there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claims that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


